          Case 1:18-cv-03969-GHW Document 122 Filed 05/24/19 Page 1 of 2



Christopher P. Milazzo, Esq.
CARMEL, MILAZZO & DiCHIARA, LLP
55 West 39th Street, 18th Floor
New York, New York 10018
(212) 658-0458 (tel.)
(646) 838-1314 (fax)
cmilazzo@cmdllp..com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :   Index No.: 18 Civ. 03969 (GHW)
AMERICAN E GROUP LLC,                                          :
                                                               :
                                             Plaintiff,        :
                                                               :
         -against-                                             :
                                                               :
LIVEWIRE ERGOGENICS, INC.,                                     :
                                                               :
                                             Defendant.        :
---------------------------------------------------------------x   NOTICE OF MOTION FOR
                                                               :   LEAVE TO WITHDRAW
LIVEWIRE ERGOGENICS, INC.,                                     :   AS ATTORNEYS FOR PLAINTIFF
                                                               :
                           Counterclaim Plaintiff/             :
                           Third-Party Plaintiff,              :
                                                               :
         -against-                                             :
                                                               :
AMERICAN E GROUP LLC,                                          :
                                                               :
                           Counterclaim Defendant,             :
                                                               :
ELANA HIRSCH A/K/A ELANA MICHELLE                              :
HIRSCH A/K/A ELANA BARKATS, et al.                             :
                                                               :
                           Third-Party Defendants.             :
---------------------------------------------------------------x

        PLEASE TAKE NOTICE that, upon the accompanying Declaration of Christopher P.

Milazzo, dated May 23, 2019, Carmel, Milazzo & DiChiara LLP (“CMD”), will move this Court

before the Honorable Gregory H. Woods, at the United States District Courthouse, located at 500
        Case 1:18-cv-03969-GHW Document 122 Filed 05/24/19 Page 2 of 2



Pearl Street, Courtroom 12C, New York, New York, and a date and time set by the Court, for an

Order, pursuant to Rule 1.4 of the Local Rules of the Southern and Eastern Districts of New York,

granting CMD leave to withdraw as counsel for Plaintiff and Counterclaim Defendant American

E Group LLC (“AEG”), staying this action for a reasonable period to allow AEG to retain new

counsel, and for such other and further relief as the Court deems just, equitable and proper.


Dated: New York, New York
       May 24, 2019

                                                     CARMEL, MILAZZO & DiCHIARA, LLP

                                                     By:/s/ Christopher P. Milazzo
                                                             Christopher P. Milazzo
                                                     55 West 39th Street, 18th Floor
                                                     New York, New York 10018
                                                     (212) 658-0458 (tel.)
                                                     (646) 838-1314 (fax)
                                                     cmilazzo@cmdllp..com

                                                     Attorneys for Plaintiff and Counterclaim
                                                     Defendant American E Group LLC




                                               -2-
